Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10840611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Myers on 10/29/2021.
The application has been amended as follows:
Claims 15, 16 and 18 have been canceled. 


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) An electrical terminal, comprising: a base portion having a base portion outer surface, a base portion inner surface, and two securing tabs extending from an edge of the base portion; an attachment portion having an attachment portion outer surface an attachment portion inner surface, wherein the base portion inner surface is proximate the attachment portion inner surface and wherein the two securing tabs overlay the attachment portion outer surface, wherein the attachment portion comprises an arm extending from the attachment portion and configured to attach the electrical terminal to a wire cable.
(Claim 9) A method of forming an electrical terminal, comprising the steps of: providing a sheet metal terminal preform having a top surface and a bottom surface forming a base portion with two securing tabs extending from an edge of the base portion, an attachment portion, and a connecting member interconnecting the base portion with the attachment portion, wherein the attachment portion comprises an arm extending from the attachment portion and configured to attach the electrical terminal to a wire cable; bending the connecting member into a U-shape such that the bottom surface of the base portion is in contact with the bottom surface of the attachment portion; and bending the two securing tabs such that they overlay the attachment portion top surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/01/2021